Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2021 was filed on/after the mailing date of the application on 05/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11050606 hereinafter Patent A. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader in language by changing naming conventions but cover substantially the same functionality.

Regarding claim 1 Patent A teaches a method for delivering content, comprising: (claim 1: A method for delivering content to a remote device)
 	receiving, over a first communication path of an open network connected to a device via the open network, information corresponding to the device; (Claim 1: receiving, over a first communication path of an open Ethernet network, information corresponding to the remote device, the first communication path connected to the remote device via the open Ethernet network)
comparing the received information to authorized accessor information; (Claim 1: comparing the received information to a set of known subscriber information) after determining that the received information is not included in the authorized accessor information,(Claim 1: upon determining that the received information does not correspond to at least one of the set of known subscriber information)
adding the received information to the authorized accessor information, (Claim 1: determining whether the received information should be added to the set of known subscriber information; and upon determining that the received information should be added to the set of known subscriber information, automatically updating the set of known subscriber information with the received information)
the device being operable to communicate via the open network regardless whether the received information is included in the authorized accessor information; (Claim 1: the remote device being operable to communicate via the open Ethernet network regardless whether the received information corresponds to the at least one of the set of known subscriber information)
and after determining that the received information is included in the authorized accessor information, delivering the content to the device over a second communication path of a closed network using a gateway that is connected to the device via the closed network and that determines whether to deliver the content in response to a request received from the device over the second communication path, (Claim 1: and upon determining that the received information corresponds to the at least one of the set of known subscriber information, delivering the content to the remote device over a second communication path of a closed network using a gateway that stores an access control list and uses the access control list to determine whether to deliver the content in response to a request received from the remote device over the second communication path, the second communication path connecting the gateway and the remote device via the closed network,
the device being unable to communicate with the gateway via the closed network until the received information is included in the authorized accessor information.  (Claim 1: and unable to communicate with the gateway via the closed network until the received information corresponds to the at least one of the set of known subscriber information)

 	Regarding claim 2, Patent A  teaches the method of claim 1, and is disclosed above Patent A further teaches further comprising blocking additional received information received from an additional device after determining not to add the additional received information to the authorized accessor information (Claim 2: further comprising blocking information received from the remote device when it is determined that the received information should not be added to the set of known subscriber information)

Regarding claim 3, Patent A teaches the method of claim 1, and is disclosed above Patent A further teaches wherein the authorized accessor information includes at least one communication address (Claim 3: wherein the set of known subscriber information comprises one or more internet protocol addresses)

Regarding claim 4, Patent A teaches the method of claim 1, and is disclosed above Patent A further teaches wherein the second communication path is monitored by a firewall.  (Claim 4: wherein the second communication path comprises a firewall)

Regarding claim 5, Patent A teaches the method of claim 1, and is disclosed above Patent A further teaches wherein the gateway is operable to route communications.  (Claim 1: delivering the content to the remote device over a second communication path of a closed network using a gateway that stores an access control list and uses the access control list to determine whether to deliver the content in response to a request received from the remote device over the second communication path)

Regarding claim 6, Patent A teaches the method of claim 1, and is disclosed above Patent A further wherein the device is a content access device.  (Claim 6: wherein the remote device is a set-top box)

Regarding claim 7, Patent A teaches the method of claim 1, and is disclosed above Patent A further wherein adding the received information to the authorized accessor information comprises automatically updating a range of internet protocol addresses associated with the received information (Claim 7: wherein automatically updating the set of known subscriber information with the received information comprises automatically updating a range of internet protocol addresses associated with the received information)

Regarding claim 8, Patent A teaches the method of claim 1, and is disclosed above Patent A further comprising removing the received information from the authorized accessor information after determining not to allow the device access to the content (Claim 8: further comprising removing the received information from the set of known subscriber information when it is determined that the remote device should not have access to the content)

Regarding claim 9, Patent A teaches a system for providing content, comprising: a provisioning device configured to (Claim 9: A system for providing content, comprising: a provisioning module configured to)
receive information from a device over a first communication channel of an open network, the first communication channel connecting the provisioning device and the device via the open network; (Claim 9: receive information from a remote device over a first communication channel of an open Ethernet network, the first communication channel connecting the provisioning module and the remote device via the open Ethernet network; determine whether to add the received information to an access control list associated with protected content)
and associate the received information with authorization to access content; (Claim 9: and automatically add the received information to the access control list) 
and a gateway configured to permit the device to access the content over a second communication channel of a closed network in response to a request received from the device over the second communication channel after the received information is associated with the authorization to access the content, (Claim 9: and a gateway configured to utilize the access control list stored by the gateway to permit the remote device to access the protected content over a second communication channel of a closed network in response to a request received from the remote device over the second communication channel after the received information is included in the access control list) 
 the second communication channel connecting the gateway and the device via the closed network; (Claim 9: the second communication channel connecting the gateway and the remote device via the closed network)
 wherein the device is: operable to communicate via the open network regardless whether the received information is associated with the authorization to access the content; (Claim 9: wherein the remote device is: operable to communicate via the open Ethernet network regardless whether the received information is included in the access control list)
 and unable to communicate with the gateway via the closed network before the received information is associated with the authorization to access the content (Claim 9: and unable to communicate with the gateway via the closed network before the received information is included in the access control list)

Regarding claim 10, Patent A teaches the system of claim 9, and is disclosed above Patent A further teaches wherein the gateway implements a firewall (Claim 10: wherein the gateway implements a firewall)

Regarding claim 11, Patent A teaches the system of claim 10,  and is disclosed above, Patent A further teaches wherein the provisioning device communicates the authorization to access the content to the firewall (Claim 11: wherein the provisioning module communicates an updated access control list to the firewall)

Regarding claim 12, Patent A teaches the system of claim 9, and is disclosed above Patent A further teaches wherein the provisioning device is further configured to remove the authorization to access the content.  (Claim 12: wherein the provisioning module is further configured to automatically remove the received information from the access control list)

Regarding claim 15, Patent A teaches a computer program product comprising a non-transitory computer-readable storage medium encoding instructions executable by at least one processor to: (Claim 15: A non-transitory computer-readable storage medium encoding computer executable instructions which, when executed by a processor, performs a method for)
receive, over a first communication channel of an open network connected to a device via the open network, information from the device; (Claim 15: receiving, over a first communication channel of an open Ethernet network, information from a remote device, the first communication channel connected to the remote device via the open Ethernet network)
 	after determining to include the information to authorized accessor information, (Claim 15 upon determining that the information corresponds to a set of known subscriber information)
include the information to the authorized accessor information, (Claim 15: automatically updating the access control list with the information)
the device being operable to communicate via the open network regardless whether the information is authorized accessor information; (Claim 15: the remote device being operable to communicate via the open Ethernet network regardless whether the information is included in the access control list)
and provide content to the device over a second communication channel of a closed network using a router that uses the authorized accessor information to determine whether to provide the content in response to a request received from the device over the second communication channel, (Claim 15: and providing content to the remote device over a second communication channel of a closed network using a router that stores the access control list and uses the access control list to determine whether to provide the content in response to a request received from the remote device over the second communication channel)
the second communication channel connecting the router and the device via the closed network,  (Claim 15: the second communication channel connecting the router and the remote device via the closed network)
the device being unable to communicate via the closed network before the information is included in the authorized accessor information.  (Claim 15: the remote device being operable to communicate via the open Ethernet network regardless whether the information is included in the access control list and unable to communicate via the closed network before the information is included in the access control list)

Regarding claim 16 Patent A teaches the computer program product of claim 15, wherein the instructions are further executable by the at least one processing unit to provide the information to the router (Claim 16: further comprising instructions for providing the updated access control list to the router; see mapping claim 15 for processor)

Regarding claim 17, Patent A teaches The computer program product of claim 15, wherein the instructions are further executable by the at least one processing unit to determine whether the device is currently accessing the content over the second communication channel (Claim 17: further comprising instructions for determining whether the remote device maintains access to the content over the second communication channel)

Regarding claim 18, Patent A teaches the computer program product of claim 17, wherein the instructions are further executable by the at least one processing unit to remove the information from the authorized accessor information upon determining to no longer allow the device to access the content.  (Claim 18: further comprising instructions for removing the information from the updated access control list when it is determined the remote device should not maintain access to the content over the second communication channel)

Regarding claim 19, Patent A teaches the computer program product of claim 15, wherein the information is at least one of an identification number, a block of communication addresses, an internet protocol address, or a media access control address (Claim 19: wherein the information is one or more of a subscriber identification number, a block of internet protocol addresses, and a media access control address)

Regarding claim 20, Patent A teaches the computer program product of claim 15, wherein the router stores the authorized accessor information.  
 
Claims 13, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11050606 hereinafter Patent A in view of Lee et al. (US 20170290074 A1). 

Regarding claim 13, Patent A teaches the system of claim 9, and is disclosed above Patent A does not disclose wherein the provisioning device communicates the authorization to access the content to the gateway.  
In an analogous art Lee teaches wherein the provisioning device communicates the authorization to access the content to the gateway (0028; transmitting the user profile used for access control to the gateway).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Patent A to include providing authorization information to a gateway as is taught by Lee
	The suggestion/motivation for doing so is to be able to better provide and simplify connectivity [0001-0002]

Regarding claim 14, Patent A teaches the system of claim 9, and is disclosed above Patent A does not explicitly teach wherein the gateway is operable to communicably connect the device to at least one of a content delivery network and a digital rights manager
	In an analogous art Lee teaches wherein the gateway (network gateway) is operable to communicably connect the device to at least one of a content delivery network and a digital rights manager (0038; providing content services, and streaming services to the content user/subscriber)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Patent A to provide access to streaming content as is taught by Lee
	The suggestion/motivation for doing so is to be able to better provide and simplify connectivity [0001-0002]

Regarding claim 20, Patent A teaches the computer program product of claim 15, Patent A does not disclose wherein the router stores the authorized accessor information
In an analogous art Lee teaches wherein the router stores the authorized accessor information (0045; receiving a request from a remote client device over a public network; wherein the network device transmits the received information to a computing device having a database which stores device and profile information of the user for access purposes ; [0087] computing devices can be routers)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Patent A to include a router that stored information as is taught by Lee
	The suggestion/motivation for doing so is to be able to better provide and simplify connectivity [0001-0002]



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-10, 13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Webb et al. (US 20020083342 A1).

 	Regarding claim 1, Lee teaches a method for delivering content, comprising: (0015; Method)
receiving, over a first communication path of an open network connected to a device via the open network (0033; public network), information (request identifying and profile information Fig 1 elements 108 and 112);) corresponding to the device; (0045; receiving a request from a remote client device over a public network)
 	comparing the received information to authorized accessor (user Fig 1 user device 102) information (device and profile information Fig 1 elements 108 and 112); (0052; comparing the received device identifying information with information in a subscriber database)
after determining that the received information (device and profile information Fig 1 elements 108 and 112) is not included in the authorized accessor information, (determining that the device is new to the network and not associated with the subscriber) adding the received information to the authorized accessor information, ([0052] receiving by the device policy manager device information and determining that the device is new to the network (equivalent to does not correspond to at least one of the set of known subscribers) and not associated with the subscriber, in turn associating the device with the a private network subscriber and storing the association in the gateway)
the device being operable to communicate via the open network (internet) regardless whether the received information is included in the authorized accessor information; ([0052] receiving by the device policy manager device information and determining that the device is new to the network and not associated with the subscriber, (equivalent to operable to communicate via the open network), since the network is open such as the internet the user can still communicate the request through the open network)
 Lee does not explicitly teach and after determining that the received information is included in the authorized accessor information, 
delivering the content to the device over a second communication path of a closed network using a gateway that is connected to the device via the closed network and that determines whether to deliver the content in response to a request received from the device over the second communication path, the device being unable to communicate with the gateway via the closed network until the received information is included in the authorized accessor information.  
In an analogous art Webb teaches and after determining that the received information (user login information) is included in the authorized accessor information (cookies and login), (Fig 4 Steps 210 and 220; accepting user login in response to determining the user has the right to access the private network; 0048; Each time the user accesses a device on the private network, the user's client sends the cookie to the gateway and the gateway determines whether the user is authorized to access the particular device)
delivering the content (web page) to the device over a second communication path (private network path) of a closed network (private network) using a gateway (Fig 1 Gateway) that is connected to the device via the closed network (Fig 4; step 280; serving web page to users client; 0041; communication through gateway; Fig 1 (private network) Examiner notes that the webpage being provided must be delivered through private network 16 in Fig 1; 0047; accessing a private network for access to content)
and that determines whether to deliver the content (webpage) in response to a request (web page request) received from the device over the second communication path (user login and request), (Fig 4; User logs into the private network to request the content)
the device being unable to communicate with the gateway via the closed network (private network) until the received information (login) is included in the authorized accessor information (0012; 0048; cookies or login authentication) (Fig 4; User can’t request content until they are logged into the private network)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lee to include a private network with access control as is taught by Webb
	The suggestion/motivation for doing so is to be able to better access and protect private content [0003-0007]

Regarding claim 3, Lee in view of Webb teach the method of claim 1, and is disclosed above Lee further teaches wherein the authorized accessor information includes at least one communication address ([0039] where the subscriber information includes an IP address of the user device)

Regarding claim 4, Lee in view of Webb teach the method of claim 1, and is disclosed above, Lee does not explicitly teach by Webb teaches wherein the second communication path is monitored by a firewall (0033; private network protected by firewall)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lee to include a private network with access control as is taught by Webb
	The suggestion/motivation for doing so is to be able to better access and protect private content [0003-0007]

Regarding claim 5, Lee in view of Webb teach the method of claim 1, and is disclosed above, Lee further teaches wherein the gateway is operable to route communications (0025; gateway facilitates connection and communication)

Regarding claim 6, Lee in view of Webb teach the method of claim 1, and is disclosed above, wherein the device is a content access device ([0034] wherein the user device is a set-top box)

Regarding claim 9, Lee teaches a system for providing content, comprising: ([0015] system)
 a provisioning device configured to: (Fig 2; gateway device)
receive information from a device (User device Fig 1 102) over a first communication channel of an open network (0033; public network), ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network))
 the first communication channel (0033; public network) connecting the provisioning device (computing device 104) and the device via the open network (0033; public network); ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network))
 	and associate the received information with authorization to access content; ([0052] receiving by the device policy manager device information and determining that the device is new to the network and not associated with the subscriber, in turn associating the device with the a private network subscriber and storing the association in the gateway (equivalent to determining whether to add the device to an access control list associated with protected content) since the device is not associated with a subscription and therefore cannot access protected content)
 and a gateway (Fig 2 Gateway) configured to permit the device to access the content over a second communication channel of a closed network (0052; private network) in response to a request received from the device over the second communication channel after the received information is associated with the authorization to access the content, ([0038; 0033] receiving by the user device after it has been added to the subscription and added to the list of device the gateway is allowed to service, content from the computing device 104; the user device can communicate with the computing device 104 through a private (equivalent to second communication path) and public network)
the second communication channel (0052; private network) connecting the gateway (Fig 3 Gateway; 0052 private network) and the device via the closed network(0052; private network); ([Fig 2-3; 0038; 0033] receiving by the user device content from the computing device 104 through the gateway; the user device can communicate with the computing device 104 through a private (equivalent to second communication path) through the use of a gateway)
wherein the device is: operable to communicate via the open network (public network 0033)  regardless whether the received information is associated with the authorization to access the content; (([0052] receiving by the device policy manager device information and determining that the device is new to the network and not associated with the subscriber,(equivalent to operable to communicate via the open network), since the network is open the user can still communicate the request with the network)
Lee does not explicitly teach and unable to communicate with the gateway via the closed network before the received information is associated with the authorization to access the content.  
In an analogous art Webb teaches and unable to communicate with the gateway via the closed network before the received information is associated with the authorization to access the content.  (Fig 4; User cant request content until they are logged into the private network)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lee to include a private network with access control as is taught by Webb
	The suggestion/motivation for doing so is to be able to better access and protect private content [0003-0007]

Regarding claim 10, Lee in view of Webb teach the system of claim 9, and is disclosed above, Lee does not explicitly teach but Webb teaches wherein the gateway implements a firewall (0006; 0033; 0041; gateway implementing a firewall)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee to include a firewall at the gateway as is taught by Webb
	The suggestion/motivation for doing so is to be able to better access and protect private content [0003-0007]

Regarding claim 13, Lee in view of Webb teach the system of claim 9, and is disclosed above, Lee further teaches wherein the provisioning device communicates the authorization to access the content to the gateway (0028; transmitting the user profile used for access control to the gateway)

Regarding claim 15, Lee teaches a computer program product comprising a non-transitory computer-readable storage medium encoding instructions executable by at least one processor to: ([0021-0024] computer readable storage medium comprising instructions executed by a processor)
receive, over a first communication channel of an open network connected to a device via the open network, information from the device; ([0045] receiving a request for a remote client device, over a public network (equivalent to a first communication path of an open network))
after determining to include the information to authorized accessor information, include the information to the authorized accessor information, (0047-0048; 0052; when the user is subscriber, updating the subscriber database with the new device information; ; (0047-0048; when the device is new the system requests user identification information and determines if the user is a subscriber or not)
the device being operable to communicate via the open network regardless whether the information is authorized accessor information; ([0052] receiving by the device policy manager device information and determining that the device is new to the network and not associated with the subscriber,(equivalent to operable to communicate via the open network), since the network is open the user can still communicate the request with the network)
 	and provide content to the device over a second communication channel of a closed network using a router that uses the authorized accessor information to determine whether to provide the content in response to a request received from the device over the second communication channel, (0052; the subscriber database (equivalent to access control list) is stored in the gateway (equivalent to router) which routes content to the user via a closed private network after the device and subscriber are authenticated; ([Fig 2-3; 0038; 0033] receiving by the user device content from the computing device 104 through the gateway; the user device can communicate with the computing device 104 through a private (equivalent to second communication path) through the use of a gateway)
the second communication channel connecting the router and the device via the closed network, ([Fig 2-3; 0038; 0033] receiving by the user device content from the computing device 104 through the gateway; the user device can communicate with the computing device 104 through a private (equivalent to second communication path) through the use of a gateway)
Lee does not explicitly teach the device being unable to communicate via the closed network before the information is included in the authorized accessor information.  
In an analogous art Webb teaches the device being unable to communicate via the closed network before the information is included in the authorized accessor information.   (Fig 4; User cant request content until they are logged into the private network)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Lee to include a private network with access control as is taught by Webb
	The suggestion/motivation for doing so is to be able to better access and protect private content [0003-0007]

Regarding claim 16, Lee in view of Webb teach the computer program product of claim 15, and is disclosed above Lee further teaches wherein the instructions are further executable by the at least one processing unit to provide the information(request and profile information) to the router (0045; receiving a request from a remote client device over a public network; wherein the network device transmits the received information to a computing device having a database; [0087] computing devices can be routers)

Regarding claim 19, Lee in view of Webb teach the computer program product of claim 15, and is disclosed above, Lee further teaches wherein the information is at least one of an identification number, a block of communication addresses, an internet protocol address, or a media access control address.  ([0039] where the subscriber information includes an IP address of the user device)

Regarding claim 20, Lee in view of Webb teach the computer program product of claim 15, and is disclosed above Lee further teaches wherein the router stores the authorized accessor information. (0045; receiving a request from a remote client device over a public network; wherein the network device transmits the received information to a computing device having a database which stores device and profile information of the user for access purposes ; [0087] computing devices can be routers)

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Webb et al. (US 20020083342 A1) and further in view of Barkie et al. (US 20160241563 A1)

Regarding claim 2, Lee in view of Webb teach the method of claim 1, and is disclosed above,  Lee in view of Webb do not explicitly teach further comprising blocking additional received information received from an additional device after determining not to add the additional received information to the authorized accessor information.  
In an analogous art Barkie teaches blocking additional received information received from an additional device after determining not to add the additional received information to the authorized accessor information.   ([0017 & 0023] when the unauthorized device is not registered (equivalent to set of known subscriber information), the system determines if the device classified as unauthorized, if it is classified as such then the device cannot be registered and is blocked from accessing the network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Webb to include blocking devices that are unauthorized to access a network as is taught by Barkie
The suggestion/motivation for doing so is to be able to block unauthorized users

Regarding claim 11, Lee in view of Webb teach the system of claim 10, and is disclosed above, Lee in view of Webb do not explicitly teach wherein the provisioning device communicates the authorization to access the content to the firewall.  
	In an analogous art Barkie teaches wherein the provisioning device communicates the authorization to access the content to the firewall ([0014] the intelligent controller may update an access control list used by the firewall)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Webb to include updating the access control list used by the firewall as is taught by Barkie
The suggestion/motivation for doing so is to be able to update network access information that the firewall uses

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Webb et al. (US 20020083342 A1) and further in view of Bell et al. (US 20160330245 A1)

Regarding claim 7, Lee in view of Webb teach the method of claim 1, and is disclosed above, Lee in view of Webb do not explicitly teach wherein adding the received information to the authorized accessor information comprises automatically updating a range of internet protocol addresses associated with the received information.  
In an analogous art Bell teaches wherein adding the received information to the authorized accessor information comprises automatically updating a range of internet protocol addresses associated with the received information.  ([0273] when a new client IP address appears in the traffic flow of the customer network, after authentication, adding a range of IP addresses associated with the customer network (equivalent to subscriber information))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Webb to include updating rages of IP addresses associated with the customer information as is taught by Bell


Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Webb et al. (US 20020083342 A1) and further in view of Davis et al. (US 20120117571 A1)

Regarding claim 8, Lee in view of Webb teach the method of claim 1, and is disclosed above, Lee in view of Webb do not explicitly teach further comprising removing the received information from the authorized accessor information after determining not to allow the device access to the content.  
In an analogous art Davis teaches removing the received information from the authorized accessor information after determining not to allow the device access to the content.  ([0071-0073] automatically executing firewall functions including removing an entry from an access control list; if the firewall previously allowed access to the network, and now removes access its equivalent to should not maintain access to the content over the second communication channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Webb to include updating the access control list used by the firewall by deleting entries from the access control list as is taught by Davis
The suggestion/motivation for doing so is to be able to update network access information that the firewall uses by deleting entries

Regarding claim 12, Lee in view of Webb teach the system of claim 9, and is disclosed above, Lee in view of Webb do not explicitly teach wherein the provisioning device is further configured to remove the authorization to access the content
In an analogous art Davis teaches wherein the provisioning device is further configured to remove the authorization to access the content ([0071-0073] automatically executing firewall functions including removing an entry from an access control list;)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Webb to include updating the access control list used by the firewall by deleting entries from the access control list as is taught by Davis
	The suggestion/motivation for doing so is to be able to better access and protect private content [0003-0007]

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Webb et al. (US 20020083342 A1) in view of Lin et al. (US 20120133731 A1) 

Regarding claim 14, Lee in view of Webb teach the system of claim 9, and is disclosed above, Lee in view of Webb do not explicitly teach wherein the gateway is operable to communicably connect the device to at least one of a content delivery network and a digital rights manager.  
 Lin teaches wherein the gateway is operable to communicably connect the device to at least one of a content delivery network (content delivery system) and a digital rights manager (policy management server) ([0014-0017; 0042] receiving through a public network (equivalent to first communication path of an open network) a request from the user device, and authenticating by the application server the user by using the user information and user device information as well as licensing and subscription information (equivalent to restricting access by the gateway); allowing the user device after authentication access to the content delivery system which includes a content server and policy management server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Webb to include a gateway restricting access to a content delivery network and a digital rights manager
The suggestion/motivation for doing so is to be able to interconnect and integrate business and control networks [0003-0004]

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Webb et al. (US 20020083342 A1) in view of Akers et al. (US 20180316769 A1) 

Regarding claim 17, Lee in view of Webb teach the computer program product of claim 18, and is disclosed above, Lee in view of Webb do not explicitly teach wherein the instructions are further executable by the at least one processing unit to determine whether the device is currently accessing the content over the second communication channel
	In an analogous art Akers teaches wherein the instructions are further executable by the at least one processing unit to determine whether the device is currently accessing the content over the second communication channel (0057; private pathway) (0065; analysis of network traffic is performed to determine private services currently being accessed; 0057; the private services include private pathways (equivalent to second communication channel))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Webb to include monitoring current access to a service over a private path as is taught by Akers
The suggestion/motivation for doing so is to be able better provide services [0002-0004]

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170290074 A1) in view of Webb et al. (US 20020083342 A1) in view of Akers et al. (US 20180316769 A1) in view of Davis et al. (US 20120117571 A1)

Regarding claim 18, Lee in view of Webb in view of Akers teach the computer program product of claim 17, and is disclosed above, Lee in view of Webb in view of Akers do not explicitly teach wherein the instructions are further executable by the at least one processing unit to remove the information from the authorized accessor information upon determining to no longer allow the device to access the content.  
In an analogous art Davis teaches wherein the instructions are further executable by the at least one processing unit to remove the information from the authorized accessor information upon determining to no longer allow the device to access the content ([0071-0073] automatically executing firewall functions including removing an entry from an access control list; if the firewall previously allowed access to the network, and now removes access its equivalent to should not maintain access to the content over the second communication channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Lee in view of Webb in view of Akers to include updating the access control list used by the firewall by deleting entries from the access control list as is taught by Davis
The suggestion/motivation for doing so is to be able to update network access information that the firewall uses by deleting entries


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451